TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 18, 2018



                                      NO. 03-17-00388-CV


                                    Trent Lindig, Appellant

                                                 v.

                       Pleasant Hill Rocky Community Club, Appellee




        APPEAL FROM THE 33RD DISTRICT COURT OF BLANCO COUNTY
            BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on March 3, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment.    Therefore, the Court reverses the portions of the trial court’s

judgment dismissing Lindig’s adverse possession and taking claims; we affirm the trial court’s

judgment in all other respects. We remand the case to the trial court for further proceedings

consistent with this Court’s opinion. Each party shall bear their own costs relating to this appeal,

both in this Court and in the court below.